Citation Nr: 0500663	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  02-12 708A	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II.

2.  Entitlement to service connection for glaucoma, claimed 
as secondary to diabetes mellitus, Type II.

3.  Entitlement to an effective date earlier than March 1, 
2001, for the grant of nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Washington, DC, Department of Veterans Affairs (VA) Regional 
Office (RO). 

Also note that, in a more recent April 2002 rating decision, 
the RO granted nonservice-connected pension benefits.  And in 
response, the veteran filed a timely notice of disagreement 
(NOD) in September 2002 requesting an effective date earlier 
than March 1, 2001.  The RO has not, however, provided him a 
statement of the case (SOC) concerning this claim or given 
him an opportunity to perfect an appeal to the Board on this 
particular issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  So this claim 
must be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  VA will notify you if further action is required 
on your part concerning this claim.

For reasons discussed below, the Board will dismiss the 
claims for service connection for diabetes mellitus, Type II, 
and for glaucoma, claimed as secondary to the diabetes 
mellitus, Type II.




FINDING OF FACT

On December 8, 2004, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of the claims for service connection for 
diabetes mellitus, Type II, and glaucoma, claimed as 
secondary to diabetes mellitus, Type II, is requested.


CONCLUSION OF LAW

The criteria have been met for withdrawal of the Substantive 
Appeal by the veteran's representative.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).

In this case at hand, the appellant, through his authorized 
representative, has withdrawn his appeals for service 
connection for diabetes mellitus, Type II, and for glaucoma, 
claimed as secondary to diabetes mellitus, Type II.  
The representative indicated this in a brief recently 
submitted on December 8, 2004.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER

The claims for service connection for diabetes mellitus, Type 
II, and for glaucoma, claimed as secondary to diabetes 
mellitus, Type II, are dismissed.


REMAND

As mentioned, the RO, in an April 2002 rating decision, 
granted nonservice-connected pension benefits.  And in 
response, the veteran filed an NOD in September 2002 
requesting an effective date earlier than March 1, 2001.  
But the RO has not provided him an SOC concerning this claim 
or given him an opportunity to perfect an appeal to the Board 
on this issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  So this claim 
must be REMANDED to the RO, as opposed to merely referred 
there.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claim for an effective date earlier than 
March 1, 2001, for the grant of nonservice-connected pension 
benefits is REMANDED to the RO for the following development 
and consideration:

Send the veteran an SOC concerning his 
additional claim for an effective date 
earlier than March 1, 2001, for the grant 
of nonservice-connected pension benefits.  
If, and only if, he then files a timely 
substantive appeal concerning this 
earlier effective date claim should it be 
returned to the Board for further 
appellate consideration.  38 C.F.R. § 
20.200 (2003).



By this remand, the Board intimates no opinion as to the 
ultimate outcome of this claim for an effective date earlier 
than March 1, 2001, for the grant of nonservice-connected 
pension benefits.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


